Election/Restriction
The following restriction has been necessitated by the claim amendment accompanying the filing of an RCE on 02/26/2021.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, 11, 15, 16 and 18 drawn to a projectile, sabot and its penetrator, classified in F42B 14/06.  Note that withdrawn claims 9 and 10, drawn to previously non-elected Penetrator and Attachment parts Species B (Fig. 2b) and Species C (Fig. 2c), also belong to this invention group I.
II. Claims 17 and 19, drawn to a penetrator for a projectile wherein the attachment part includes multiple penetrator tips of different length, wherein the base part forms a shortened base penetrator, and wherein the base part and the penetrator tips are modules that form the penetrator by attaching one of the penetrator tips to the base part configured to interchangeably receive an attachment part having a penetrator tip for an SI target, an attachment part having a penetrator tip for an oblique target and an attachment part having a penetrator tip for a reactive target, classified in F42B 12/06.  Note that withdrawn claim 14 belongs to this invention group.  
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, and (3) the inventions as claimed are not obvious variants and there is nothing of record to show them to be obvious variants. 
The projectile and penetrator of independent claims 1, 11 and 15 of invention I does not comprise at least the attachment part including multiple penetrator tips of different length, 
Additionally, the penetrator for a projectile of new independent claim 17 of invention group II does not include at least the interface of the base part formed directly in front of the sabot and wherein a length of the interface is 50% of a diameter of the penetrator.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 26874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JAMES S BERGIN/            Primary Examiner, Art Unit 3641